Name: Commission Regulation (EC) No 328/96 of 23 February 1996 amending Regulation (EC) No 2900/95 fixing an export tax in relation to the products falling within CN code 1001 90 99
 Type: Regulation
 Subject Matter: plant product;  taxation
 Date Published: nan

 I EN24. 2. 96 Official Journal of the European Communities No L 47/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 328/96 of 23 February 1996 amending Regulation (EC) No 2900/95 fixing an export tax in relation to the products falling within CN code 1001 90 99 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (! ), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 2900/95 of 15 December 1995 (3) fixes an export tax for common wheat; Whereas information available to the Commission on world market prices it necessary to amend the export tax currently in force in accordance with the Annex to this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2900/95 is hereby amended as follows: 1 . Article 1 is replaced by the following: Article 1 The export tax referred to in Article 15 of Regulation (EC) No 1501 /95, for the product falling with CN code 1001 90 99, is fixed at the level set out in the Annex to this Regulation .' 2 . The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . 0 OJ No L 304, 16 . 12. 1995, p. 27. No L 47/2 EN 24. 2. 96Official Journal of the European Communities ANNEX CN code Level of export taxin ECU/tonne 1001 90 99 35,00